PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,053,245
Issued: July 6, 2021
Application No. 14/394,469
Filed: 14 Oct 2014
For: NOVEL METHODS

: PATENT TERM ADJUSTMENT
:
:	
:
:


This decision is in response to the application for patent term adjustment under 37 CFR 1.705(b), filed September 7, 2021, requesting that the patent term adjustment be increased from 161 days to either 483 days or 301 days.

The Office has re-determined the PTA to be zero (0) days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 USC 154(b)(4).
Relevant Procedural History
	
On July 6, 2021, this patent issued with a patent term adjustment determination of 161 days. On September 7, 2018, patentee filed an application for patent term adjustment seeking an adjustment of the determination to either 483 days or 301 days in view of applicant delay miscalculation.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of zero (0) days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 USC 154(b)(1)(A).

Patentee and the Office are in agreement with respect to the “B” delay under 35 USC 154(b)(1)(B)(i).

Patentee and the Office are in agreement with respect to the “C” delay under 35 USC 154(b)(1)(C).

Patentee and the Office are in agreement with respect to the amount of overlap under 35 USC 154(b)(2)(A).

Patentee and the Office are in disagreement with the applicant delay assessed pursuant to 37 CFR 1.704(c)(3). Patentee asserts that the application was not expressly abandoned and references the previously filed petitions to withdraw the holding of abandonment under 37 CFR 1.181 and the petition to revive under 37 CFR 1.137(a).

Patentee’s arguments have been carefully considered, but are not found persuasive. The file record for the abandoned application indicated that the application was expressly abandoned. Patentee is correct in that the application was not expressly abandoned. The “express abandonment” entry was an internal procedure that was used by the Office to issue the Notice of Abandonment. Upon revival of the application, the internal express abandonment status of the application was removed. 

Nonetheless, the application did become abandoned on August 16, 2017 for failure to timely submit a proper reply to the final Office action mailed April 12, 2017. On August 14, 2017, applicant submitted a request for continued examination (RCE) under 37 CFR 1.114 and a one month-extension of time in response to the final Office action mailed April 12, 2017. The RCE was not a proper reply to the final Office action because at the time that the RCE was submitted, the application had not satisfied 35 USC 371(c)(4) as applicant had not submitted the required executed inventor oaths/declarations. Patentee is again reminded that pursuant to 37 CFR 1.114(e)(3), RCE provisions do not apply to an international application filed under 35 USC 363 before June 8, 1995 or an international application that does not comply with 35 USC 371.

It is noted that prosecution of the application continued despite the indisputable fact that the application was abandoned August 16, 2017 as a matter of law pursuant to 35 USC 133 for failure to timely submit a proper reply to the final Office action mailed April 12, 2017. The petition to revive under 37 CFR 1.137(a) acknowledged that the application was in fact abandoned. The granting of the petition to revive under 37 CFR 1.137(a) on May 28, 2021 closed the gap in prosecution that occurred during the period of time during which the application was abandoned.

The patent term adjustment is subject to reduction in connection with the abandonment of the application. The Office errantly entered a reduction of 322 days in connection with the abandonment of the application. However, pursuant to 37 CFR 1.704(c)(3), the correct reduction is 1379 days. The reduction commenced August 16, 2017, the date of abandonment of the application, and ended May 20, 2021, the date that the grantable petition to revive under 37 CFR 1.137(a) was filed. Accordingly, the errant entry of 322 days has been removed and the correct period of reduction of 1379 days has been entered.

Patentee and the Office are in agreement with the remaining periods of applicant reduction (29 days assessed pursuant to 37 CFR 1.704(b) in connection with the reply filed December 29, 2016; 33 days assessed pursuant to 37 CFR 1.704(b) in connection with the reply filed August 14, 2017, and 61 days assessed pursuant to 37 CFR 1.704(b) August 13, 2018.

Accordingly, the patent term adjustment is subject to a total reduction of 1502 days due to applicant delays (29 days + 33 days + 61 days + 1379 days).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
454 + 391 + 0 – 239 – 1502 = 0

Patentee’s Calculation

454 + 391 + 0 – 239 – 123 = 483	or	454 + 391 + 0 – 239 – 305 = 301

Conclusion

Patentee is entitled to PTA of 0 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 454 + 391 + 0 – 239 – 1502 = 0 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 0 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Copy of DRAFT Certificate of Correction
		Copy of PTA Screen


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,053,245
		DATED            :  July 6, 2021
		INVENTOR(S) :  Mates, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 161 days

      Delete the phrase “by 161 days” and insert – by 0 days--